
	
		I
		112th CONGRESS
		1st Session
		H. R. 3686
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Keating
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the termination date for the exemption of
		  returning workers from the numerical limitations for temporary
		  workers.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Small and Seasonal Businesses
			 Act of 2011.
		2.Extension of
			 returning worker exemption to h–2b numerical limitation
			(a)In
			 generalSection 214(g)(9)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(g)(9)(A)) is amended by striking an alien who has
			 already been counted toward the numerical limitation of paragraph (1)(B) during
			 fiscal year 2004, 2005, or 2006 shall not again be counted toward such
			 limitation during fiscal year 2007. and inserting an alien who
			 has been present in the United States as an H–2B nonimmigrant during any 1 of
			 the 3 fiscal years immediately preceding the fiscal year of the approved start
			 date of a petition for a nonimmigrant worker described in section
			 101(a)(15)(H)(ii)(b) shall not be counted toward such limitation for the fiscal
			 year in which the petition is approved. Such alien shall be considered a
			 returning worker..
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 enacted on October 1, 2011.
			
